




 
AMENDMENT NO. 2 TO THE ESCROW AGREEMENT
 
This Amendment No. 2 to the Escrow Agreement made as of the 23rd day of December
2007 by and between K’s Media (formerly known as Kinglake Resources, Inc.,) a
Nevada corporation (the "KVME" or "Party A"); Orient Come Holdings Limited, a
British Virgin Islands company ("Party A Subsidiary" or "Orient"); Beijing K's
Media Advertising Ltd. Co., a limited liability company organized under the laws
of the PRC ("Chinese Advertisement Company" or "Party B"); the persons listed on
Schedule A hereto ("Party B Shareholders"); and Arnstein & Lehr LLP, a law firm
("Escrow Agent") (each of the parties hereto is a "Party" and, collectively,
they are the "Parties").
 
WITNESSETH
 
WHEREAS, the Parties entered into that certain Escrow Agreement dated as of
December 23, 2007 and the Parties wish to amend the Escrow Agreement upon the
terms set forth herein;
 
WHEREAS, Party B Shareholders desire to assign the right to certain Escrowed
Shares to Andy Pang;
 
WHEREAS, Andy Pang has agreed to comply with the terms and conditions of the
Escrow Agreement, as amended.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
 All defined terms not otherwise defined herein shall have the meanings ascribed
to them in the Escrow Agreement.
 
1. The Appendix I “Release Formula” of the Escrow Agreement is hereby amended to
include the following provision:
 
Zhuang, Yan; Chang, Lin and Wu, LiHong each transfer the right to receive
100,000 Escrowed Shares and Lu, Yong transfers the right to receive 300,000
Escrowed Shares (the 600,000 Escrowed Shares are collectively, referred to
herein as the “Transferred Shares”) to Andy Pang.   The Transferred Shares shall
be released proportionally to the Escrow Shares held by each member of the  KTV
Management Team.
 
2. Andy Pang consents to the terms and conditions of the Escrow Agreement,
Amendment No. 1 to the Escrow Agreement and Amendment No. 2 to the Escrow and
acknowledges that the Transferred Shares are subject to the Release Formula (1).
 
3. The Parties agree that Roeztel & Andress, LPA shall replace Arnstein & Lehr,
LLP as Escrow Agent, subject to the terms and conditions of the Escrow
Agreement.
 
4. In the event of any inconsistency between any of the terms and conditions of
this Amendment No. 2 to the Escrow Agreement and the Amendment No.1 to the
Escrow Agreement, the terms and conditions of this Amendment No. 2 to the Escrow
Agreement shall prevail and control.  Except as amended by this Amendment No. 2
to the Escrow Agreement, the Escrow Agreement, as amended, and all its terms and
conditions are in full force and effect.


 
IN WITNESS WHEREOF, the parties have caused this Amendment No.2 to the Escrow
Agreement to be duly executed by their respective officers or principals
thereunto duly authorized as of the day and year first above written.
 
K's Media


Dated:  September 3, 2008          By: /s/ Jake Wei
Name: Jake Wei                                                           
Its: CFO




Orient Come Holdings Limited


Dated:  September 3, 2008                    By: /s/ Ke Wang
Name: Ke Wang
Its: Director




Beijing K's Media Advertising Ltd. Co.


Dated: September 3, 2008                    By: /s/ Kun Wei
Name: Kun Wei                                                   
Its: Director


Party B's Shareholders


Dated:  September 3, 2008                        


By:
/s/ Yan Zhuang
Yan Zhuang
 


/s/ Yong Lu
Yong Lu
 


/s/ Lin Chang
Lin Chang
 


/s/ LiHong Wu
LiHong Wu
 


/s/ Andy Pang
Andy Pang
 


Roetzel & Andress LPA
  
By: /s/ Joel D. Mayersohn
Joel D. Mayersohn



